Order entered March 17, 2020




                                              In the
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-01239-CV

                                 IN RE EDUKID, LP, Relator

                  Original Proceeding from the County Court at Law No. 7
                                   Collin County, Texas
                           Trial Court Cause No. 007-01603-2017

                                            ORDER
                          Before Justices Bridges, Osborne, and Carlyle

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT the petition

for a writ of mandamus as to both the trial court’s September 27, 2019 “Order on Plaintiff’s

Motion to Strike Edukid’s Opinion Testimony Witness Designation for Failure to Designate as

an Expert Witness and Provide an Adequate Expert Report” (the Exclusion Order) and its

September 27, 2019 “Order Denying Defendant Edukid’s Motion for Protective Order and

Motion to Quash” (the Denial Order).

       We ORDER the trial court to issue a written ruling, within thirty days of the date of this

Order, that: (1) vacates the Exclusion Order in its entirety; (2) vacates the portion of the Denial

Order denying Edukid’s motion for a protective order to the extent it deals with deposition

questions concerning the opinions of testifying experts; and (3) grants Edukid’s motion for a

protective order to the extent the deposition of Edukid’s corporate representative may not include
questions concerning the opinions of testifying experts. We further ORDER the trial court to file

with this Court, within thirty-five days of the date of this Order, a certified copy of its written

ruling evidencing such compliance. Should the trial court fail to comply with this Order, the writ

will issue. We LIFT this Court’s October 17, 2019 stay of trial-court proceedings.

                                                     /s/    CORY L. CARLYLE
                                                            JUSTICE